Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 8. Claim 8 include all the features of the specimen delimiting element. Claim 10 repeats all the features of the specimen delimiting element. Is applicant claim two specimen delimiting elements? Thus the Examiner is unclear as to the intended meaning of claim 10. 
Claims 10-11 will be examined as best understood by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al (US20070128069) in view of Harada (US6980293).
Regarding claim 1, Louis et al teaches a specimen delimiting element (12) comprising:
at least in one region, a nano-porous material (paragraph 13) which is transparent to at least one observation radiation (paragraph 9) which is capturable by means of a microscope, 
non-porous material is smaller than the wavelength of the observation radiation (UV radiation- approximately 100-400nm)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material (paragraph 64), 
said nano-porous material having an open porosity (paragraph 72), 
said mean pore diameter being at most 1000 nm (paragraph 63),
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element (paragraph 64), and
said pore gradient (paragraph 13) has at least one gradient portion in which no porosity is present (paragraphs 74 and 77), such that a full separation sufficient to prevent any contamination (can also have an absorbing top coating- paragraph 17) of a specimen medium on one side surface of the specimen delimiting element and an immersion medium on an opposite side surface of the specimen delimiting element is effected by means of the specimen delimiting element,
 wherein a respective pore gradient is formed proceeding from two mutually opposite side surfaces of the specimen delimiting element (12), wherein the pore gradients are formed in a mutually opposing fashion with regard to the number of pores per unit volume of the material and/or the mean pore diameter (paragraphs 12 and 64).
However, Louis fails to specifically the slide is used in an inverted immersion microscope. 
	Harada teaches an immersion microscope system providing a specimen delimiting element (5b) which is transparent to at least one observation radiation an immersion medium (13) on an opposite side surface of the specimen delimiting element (5b) is effected by means of the specimen delimiting element.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a specimen delimiting element (cover glass) in an immersion medium, specimen delimiting elements are commonly used in inverted immersion microscopes to examine cellular or mineral specimen.  
Regarding claim 2, the specimen delimiting element as claimed in claim 1, wherein said mean pore diameter is in a value range of 0.5 nm to 100 nm (paragraph 63 of Louis).
Regarding claim 3, the Louis- Harada combination fails to specifically disclose the specimen delimiting element as claimed in claim 1, wherein said mean pore diameter is in a value range of 1 nm to 10 nm. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an effective operable range for the delimiting element to ensure effective imaging. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 4, Louis teaches the specimen delimiting element as claimed in claim 1, wherein said observation radiation has a wavelength selected from a wavelength range of 200 to 2000 nm (UV Radiation).
Regarding claim 6, the specimen delimiting element as claimed in claim 1, further comprising a solidified or liquid medium having known optical properties filing said pores, wherein the solidified or liquid medium remains in the specimen delimiting element (paragraphs 71-72 of Louis).
a plastic or a plastics mixture (PVDF material).

Claims 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US6980293) in view of Nam et al. (NPL- Thick, three dimensional nano-porous density … absorption-IDS reference), further in view of Louis et al (US6980293). 
Regarding claim 1, Harada teaches a specimen delimiting element (5b) comprising: at least in one region (region of the cover glass), a nano-porous material which is transparent to at least one observation radiation which is capturable by means of a microscope (inverted microscope), 
wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation (excitation light 6 and 7)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material, 
said nano-porous material having an open porosity, 
said mean pore diameter being at most 1000 nm,
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element , and
said pore gradient has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination of a specimen medium (4 on one side surface of the specimen delimiting element (5b) and an immersion medium (13)) on an opposite side surface of the specimen delimiting element is effected by means of the specimen delimiting element.
a nano-porous material which is transparent to at least one observation radiation wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation, wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material, said nano-porous material having an open porosity, 
said mean pore diameter being at most 1000 nm, the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element, and said pore gradient has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination.
A nano porous density graded material for a specimen delimiting element is known, as taught by Nam et al. 
Nam et al teaches a specimen delimiting element (cover glass) comprising: at least in one region, a nano-porous material (page 6351, right column lines 39-42) which is transparent to at least one observation radiation which is capturable by means of a microscope, 
wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation (page 6352, left column and 6353, right column)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material (page 6352 left column), 
said nano-porous material having an open porosity (page 6351-left column and page 6352, left column), 

the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element (page 6352, left column), and
said pore gradient (page 6353, right column) has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination (absorbed by the chemicals in the pores) of a specimen medium such that a separation of a specimen medium on one side surface of the specimen delimiting element and immersion medium (see figure 6-page 6354). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include nano-porous material for the specimen delimiting element, since it provides another source for holding of a specimen of study while being immersed and reactive to excitation light; and the nano-porous material gradient can be controlled to scale to large sample/specimen observations. 
	Harada-Nam combination fails to specifically disclose wherein a respective pore gradient is formed proceeding from two mutually opposite side surfaces of the specimen delimiting element, wherein the pore gradients are formed in a mutually opposing fashion with regard to the number of pores per unit volume of the material and/or the mean pore diameter.
	Louis et al teaches a specimen delimiting element (12) comprising:
at least in one region, a nano-porous material (paragraph 13) which is transparent to at least one observation radiation (paragraph 9) which is capturable by means of a microscope, 
non-porous material is smaller than the wavelength of the observation radiation (UV radiation- approximately 100-400nm)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material (paragraph 64), 
said nano-porous material having an open porosity (paragraph 72), 
said mean pore diameter being at most 1000 nm (paragraph 63),
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element (paragraph 64), and
said pore gradient (paragraph 13) has at least one gradient portion in which no porosity is present (paragraphs 74 and 77), such that a full separation sufficient to prevent any contamination (can also have an absorbing top coating- paragraph 17) of a specimen medium on one side surface of the specimen delimiting element and wherein a respective pore gradient is formed proceeding from two mutually opposite side surfaces of the specimen delimiting element (12), wherein the pore gradients are formed in a mutually opposing fashion with regard to the number of pores per unit volume of the material and/or the mean pore diameter (paragraphs 12 and 64). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada-Nam combination to include this feature, as taught by Louis, to provide a porous cover glass with can reduce the background fluorescence (paragraph 12).  
Regarding claim 8, Harada further teaches a microscopy method comprising the following steps: 
providing a specimen (4),

at least in one region (region of the cover glass), a nano-porous material which is transparent to at least one observation radiation which is capturable by means of a microscope (inverted microscope), 
wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation (excitation light 6 and 7)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material, 
said nano-porous material having an open porosity, 
said mean pore diameter being at most 1000 nm,
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element , and
said pore gradient has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination of a specimen medium (4 on one side surface of the specimen delimiting element (5b) and an immersion medium (13))
on one side surface of the specimen delimiting element and an immersion medium on an opposite side surface of the specimen delimiting element is effected by means of the specimen delimiting element, and 
filling the pores of the specimen delimiting element with an immersion medium (13) and/or with a specimen medium,
wetting the specimen delimiting element (5b) with an immersion medium (13), contacting an immersion objective with the immersion medium, and observing the specimen by detecting at least one beam of the observation radiation through the 
Harada fails to specifically the specimen delimiting element is a nano-porous material which is transparent to at least one observation radiation wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation, wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material, said nano-porous material having an open porosity, 
said mean pore diameter being at most 1000 nm, the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element, and said pore gradient has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination.
A nano porous density graded material for a specimen delimiting element is known, as taught by Nam et al. 
Nam et al teaches a specimen delimiting element (cover glass) comprising: at least in one region, a nano-porous material (page 6351, right column lines 39-42) which is transparent to at least one observation radiation which is capturable by means of a microscope, 
wherein the mean pore diameter of said non-porous material is smaller than the wavelength of the observation radiation (page 6352, left column and 6353, right column)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material (page 6352 left column), 

said mean pore diameter being at most 1000 nm (nano pores would be less than 100 nm),
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element (page 6352, left column), and
said pore gradient (page 6353, right column) has at least one gradient portion in which no porosity is present, such that a full separation sufficient to prevent any contamination (absorbed by the chemicals in the pores) of a specimen medium such that a separation of a specimen medium on one side surface of the specimen delimiting element and immersion medium (see figure 6-page 6354). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include nano-porous material for the specimen delimiting element, since it provides another source for holding of a specimen of study while being immersed and reactive to excitation light; and the nano-porous material gradient can be controlled to scale to large sample/specimen observations. 
	Harada-Nam combination fails to specifically disclose wherein a respective pore gradient is formed proceeding from two mutually opposite side surfaces of the specimen delimiting element, wherein the pore gradients are formed in a mutually opposing fashion with regard to the number of pores per unit volume of the material and/or the mean pore diameter.
	Louis et al teaches a specimen delimiting element (12) comprising:
at least in one region, a nano-porous material (paragraph 13) which is transparent to at least one observation radiation (paragraph 9) which is capturable by means of a microscope, 
non-porous material is smaller than the wavelength of the observation radiation (UV radiation- approximately 100-400nm)
wherein a proportion of at least 5% of the volume of the nano-porous material is taken up by the pores at least in portions of said nano-porous material (paragraph 64), 
said nano-porous material having an open porosity (paragraph 72), 
said mean pore diameter being at most 1000 nm (paragraph 63),
the number of pores per unit volume of the nano-porous material and/or the mean pore diameter changes or change along at least one extent of the specimen delimiting element, such that a pore gradient is formed in the specimen delimiting element (paragraph 64), and
said pore gradient (paragraph 13) has at least one gradient portion in which no porosity is present (paragraphs 74 and 77), such that a full separation sufficient to prevent any contamination of a specimen medium on one side surface of the specimen delimiting element and wherein a respective pore gradient is formed proceeding from two mutually opposite side surfaces of the specimen delimiting element (12), wherein the pore gradients are formed in a mutually opposing fashion with regard to the number of pores per unit volume of the material and/or the mean pore diameter (paragraphs 12 and 64).  Also, Louis teaches the membrane can have absorbing coatings on top side (see paragraph 17). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada-Nam combination to include this feature, as taught by Louis, to provide a porous cover glass with can reduce the background fluorescence (paragraph 12).  
Regarding claim 9, Harada teaches the microscopy method as claimed in claim 8, wherein a specimen embedded (4) in an embedding medium (liquid of sample 4) is 
Regarding claim 10, Harada teaches a microscope having a specimen mount for mounting a specimen slide, a specimen delimiting element, and an immersion objective for carrying out the method incorporating the features and limitations as set forth in claim 8, comprising a specimen slide mount (5,3) for mounting a specimen slide (5), said specimen slide being provided with a specimen delimiting element (5b)incorporating the features and limitations as set forth in claim 1-(see Examiner’s notes claim 1).
Regarding claim 11, Harada teaches the microscope as claimed in claim 10, further comprising
an immersion media interchange device (see figure 1), said immersion media interchange device (13) having an immersion media feed (23b, 23c, 26) for feeding an immersion medium to said specimen delimiting element (5b),
a pump unit (24) for the controlled transport of the immersion medium(13) from a supply container (22) through the immersion media feed to the specimen delimiting element (5b), and a control unit (32) for driving the pump unit-see figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siebenmorgen et al (US20160154236) teaches as microscope with nano-porous specimen slide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH